DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The preliminary amendment filed on 03/31/2021 has been entered. Claims 3-6 have been amended. Thus claims 1-7 are currently pending and under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent number US2,628,986 (US’986) as evidenced by Senõ (Senõ, M. et al. “Aggregation of Ion-exchange Resin Particles” Jul. 1961).
	Regarding claim 1, US’986 teaches a method for producing isopropyl alcohol through direct hydration of propylene with water, the method comprising: a distillation step of distilling crude isopropyl alcohol; and a filtration step of filtering isopropyl alcohol obtained from the distillation step with a filter having an ion-exchange group (col. 3, ll. 28-39 and Examples I-II).
	Regarding claim 4, US’986 is silent about the filter having an ion-exchange group has a particle removal diameter of 1 nm or more and less than 20 nm. However, one of the ion-exchange resins exemplified in US’986 is Amberlite IR-4B and as evidenced by Senõ, the Amberlite IR-4B resin has styrene matrix. Similarly, the instant specification describes that that the filter having the ion-exchange resin is made of polystyrene, among other examples (page 12, 2nd paragraph). Furthermore, the specification describes that the filter with the ion-exchange resin has a particle removal diameter of 20 nm or less. Thus it is anticipated for the same ion-exchange resin of US’986 to have a particle removal diameter of 20 nm or less. (see MPEP § 2112.01).
	Regarding claim 5, US’986 is also silent about isopropyl alcohol which has been filtered comprises a total of less than 5 ppb by mass of organic impurities having a molecular weight of 100 or more and less than 140. However, since every limitation of claim 1 is taught by US’986, it is anticipated for the isopropyl alcohol which has been filtered to comprise a total of less than 5 ppb by mass of organic impurities having a molecular weight of 100 or more and less than 140. (see MPEP § 2112.01).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over International publication WO2018135408A1 (WO’408, cited in IDS 03/31/2021 and machine translation attached herein).
Regarding claim 1, WO’408 teaches a method for producing isopropyl alcohol through direct hydration of propylene with water, the method comprising a distillation step of distilling crude isopropyl alcohol to remove a low boiling point compound having a boiling point lower than that of isopropyl alcohol and the second distillation step of distilling the reaction mixture from which the low boiling point compound was removed in the first distillation step in a distillation column to remove water to obtain isopropyl alcohol, and the first distillation step ([0012]). WO’408 further teaches that in addition to the purification by distillation, metals and inorganic particles may be removed in a filter step, or metal ions may be removed in an ion exchange resin column ([0063]). It is noted that the metal ions are exchanged for the ions in the resin and thus the metal ions are necessarily removed from isopropyl alcohol and thereby filtration takes place since the metal ions are separated out. 
Regarding claims 2-3, WO’408 fails to teach the claimed contact time and differential pressure in the filtration step. However, since the use of ion-exchange resin in the reference is to remove metal ions, it would be within the purview of a skilled artisan through routine optimization to determine and arrive at the claimed contact time and differential pressure for optimal removal of metal ions from isopropyl alcohol.
Regarding claim 5, WO’408 is silent about the filtered isopropyl alcohol comprising a total of less than 5 ppb by mass of organic impurities having a molecular weight of 100 or more and less than 140. However, WO’408 teaches in [0065] that isopropyl alcohol comprises organic acid impurities at a reduced amount after the distillation method. Thus subjecting this isopropyl alcohol comprising organic acid to ion-exchange resin, there is a prima facie case of either anticipation or obviousness for the final isopropyl alcohol of WO’408 to comprise a total of less than 5 ppb by mass of these organic impurities.
Regarding claim 6, as set forth above, WO’408 further teaches conducting filtration after distillation steps to remove inorganic particles ([0063]) and thus conducting filtration step after distillation step and before subjecting to ion-exchange resin, would yield nothing more than the predictable reduction of inorganic particles in isopropyl alcohol.
Regarding claim 7, WO’408 fails to teach conducting more than one filtration after distillation step but conducting more than one filtration step prior to subjecting to ion-exchange resin, a skilled artisan has a reasonable expectation of success in further reducing the amount of inorganic particles in the isopropyl alcohol.

The difference between WO’408 and the instant claim is that the instant claim is drawn to filtration step after distillation step using filter having an ion-exchange group whereas WO’408 teaches either filtration or treatment with ion-exchange resin after the distillation step. Therefore, a skilled artisan would have had reason to try a WO’408's limited number of purification steps after the distillation step with a reasonable expectation of success that at least one would work.
MPEP § 2143 states that the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Therefore, choosing from a finite number of identified, predictable solutions, is likely to be obvious when it does no more than predictable results and with a reasonable expectation of success
Thus a skilled artisan would have been motivated to try a finite number of WO’408’s purification step after the distillation step including treatment with the ion-exchange resin as instantly claimed with a reasonable expectation of success in purifying isopropyl alcohol.
Accordingly, it would have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a method for producing isopropyl alcohol through direct hydration of propylene with water, the method comprising: a distillation step of distilling crude isopropyl alcohol; and a filtration step of filtering isopropyl alcohol obtained from the distillation step with a filter having an ion-exchange group in view of WO’408.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO2018135408A1 (WO’408, cited in IDS 03/31/2021 and machine translation attached herein) as applied to claims 1-3 and 5-7 above, and further in view of Patent number US6,733,637 (US’637; cited in IDS 03/31/2021) as evidenced by Rohm-Haas (“Ion Exchange Resins” Copyright 2010, pages 1-2).
The teachings of WO’408 have been set forth above.
Regarding claim 4, while WO’408 teaches treating isopropyl alcohol with ion-exchange resin after the distillation step, the reference fails to teach wherein the filter having an ion-exchange group has a particle removal diameter of 1 nm or more and less than 20 nm. The deficiency however is cured by US’637.
US’637 teaches a method for the production of high purity isopropyl alcohol by first separating via distillation columns followed by passing the distilled isopropyl alcohol through an ion exchange resin 30 and filtration 20 (col. 2, ll. 32-44 and Figs. 1-6). Furthermore, US’637 teaches that the ion exchange resin is preferably a cationic resin, an anionic resin or mixtures thereof and that such resin is available from Rohm and Haas under the tradename AMBERLIGHT UP604 RESIN or AMBERJET UP6040. As evidenced by Rohm-Haas the AMBERJET UP6040 has styrenic matrix (page 2). Similarly, the instant specification describes that that the filter having the ion-exchange resin is made of polystyrene, among other examples (page 12, 2nd paragraph). Furthermore, the specification describes that the filter with the ion-exchange resin has a particle removal diameter of 20 nm or less. Thus it is anticipated for the same ion-exchange resin of US’637 to have a particle removal diameter of 20 nm or less. (see MPEP § 2112.01). 
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a method for producing isopropyl alcohol through direct hydration of propylene with water, the method comprising: a distillation step of distilling crude isopropyl alcohol; and a filtration step of filtering isopropyl alcohol obtained from the distillation step with a filter having an ion-exchange group and wherein the filter having an ion-exchange group has a particle removal diameter of 1 nm or more and less than 20 nm in view of WO’408 and US’637.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. With regard to claims 6, Patent number US5,868,906 (US’906) teaches production of isopropyl alcohol from hydration of propylene followed by distillation and filtration using vapor phase particle filter 170 to remove various contaminants distilled along with the isopropyl alcohol (Fig. 4 and col. 10, ll. 16-27). With regard to claim 7, US’906 further teaches that after filtration in vapor phase particle filter 170, the gaseous ultrapure and ultradry isopropyl alcohol enters the
end product cooler 102 and then sent to filtration for additional filtration (col. 10, ll. 28-30 and ll. 50-54).

Conclusion
	Claims 1-7 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622